Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was electronically retrieved on July 8, 2021.

Claim Objections
Claims 1-4 are objected to because of the following informalities:    
a. Line 2 of claim 1 should be amended to recite “comprising” instead of “wherein comprises”.
b. Line 9 of claim 1 should be amended to recite "any one of".
c. Line 10 of claim 1 should be amended to recite "any two of".
d. Line 19 of claim 1 should be amended to recite “36 h; after naturally cooling…”.
e. Line 22 of claim 1 should be amended to add “(LDHs)” after “hydroxides”.
f. Lines 29 and 30 of claim 1 should be amended to recite: “4-6 h; after naturally cooling…”.
g. Line 5 of claim 3 should be amended to recite “8; the active metal component…”.
h. Claim 2 should be amended to recite “The method for preparing…”.
i. Claim 3 should be amended to recite “A Cuy/MMgOx interfacial catalyst…”.
j. Claim 4 should be amended to recite “The Cuy/MMgOx interfacial catalyst…”.
Appropriate correction is required.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is (and claims 2-4 depending therefrom are) indefinite because while M is exemplified as salts of Fe, Cr, and V, the method as claimed obtains a "CuxFeMg4-LDHs" precursor and its corresponding mixed metal oxide (“CuyFeMg4-MMO”), but recites the formation of a Cuy-MMgOx interfacial catalyst.  This claim does not clearly set forth what (a) precursor, (b) corresponding mixed metal oxide, or (c) interfacial catalyst, is subsequently obtained when M is a salt of Cr or V.

Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest the claimed method for preparing a Cuy/MMgOx interfacial catalyst, as recited in Steps A through E in Applicants’ claim 1.
Exemplary prior art includes:
Wei et al. (CN 10 3464159), which teaches the preparation of a copper-iron catalyst, wherein a copper-magnesium-iron hydrotalcite precursor is first prepared, followed by subjecting the precursor to reduction and roasting to obtain highly dispersed nanoparticles of the catalyst (Abstract).  In the preparation, salts of copper, magnesium, and iron are dissolved in deionized water to form a first solution, a second solution of sodium hydroxide and sodium carbonate dissolved in deionized water is formed, the first and second solutions are mixed and added to a nucleation reactor and stirred for 2 to 3 minutes to form a slurry, the slurry is transferred to a hydrothermal kettle and crystallized for 24-48 hours under a temperature of 100-200°C, the resultant product is filtered, washed with deionized water, and dried to obtain the copper magnesium iron hydrotalcite precursor.  The copper magnesium iron hydrotalcite precursor is then heated in a furnace, in which the temperature is raised to 400-600°C at a heating speed of 1-10°C/minute, for a time of 2-6 hours, and cooled to room temperature.  Then, a reduction treatment is performed, under conditions of an H2/N2 volume ratio 0.05-0.2 and a flow speed of 20-80 ml/min, a raising temperature rate of 1-10°C/minute to raise the temperature to 200-500°C, maintaining the temperature for 0.5 to 6 hours, and reducing the temperature to room temperature to obtain the copper iron-based catalyst.  See paragraphs [0007]-[0010] of Wei et al., as well as paragraphs [0023]-[0044].
Examples of the copper, magnesium, and iron salts include copper chloride, copper nitrate, magnesium chloride, magnesium nitrate, ferric chloride, and ferric nitrate; see paragraph [0011] of Wei et al.
Wei et al. do not explicitly teach or suggest the limitations of Applicants’ claims regarding the conditions of the nucleation reactor recited in step B of Applicants’ claim 1. Wei et al. also do not teach or suggest Applicants’ claimed step of passivation with 3 vol. % O2/N2 for 0.5 to 1 hour, to obtain the Cuy/MMgOx interfacial catalyst, as recited in step E of Applicants’ claim 1.
He et al. (CN 10 3301840), which teaches the preparation of a catalyst, in which a magnesium iron hydrotalcite precursor is first formed by dissolving magnesium nitrate and ferric nitrate in deionized water to form a salt solution, dissolving sodium carbonate and sodium hydroxide dissolved in deionized water to form an alkaline solution, admixing the two solutions and subjecting the resultant solution to nucleation to obtain a precipitate, subjecting the precipitate to crystallization at a temperature of 40-200°C and a time of 6-72 hours, washing, drying and grinding to obtain a molten magnesium and talcum powder, subjecting this powder to reduction in a H2/N2 atmosphere at a temperature of 300-800°C at a temperature rate of 0.5-10°C/minute and a reduction time of 0.5-12 hours.  See paragraphs [0010]-[0016 and [0024]-[0028].  This reference does not teach or suggest the employment of a copper precursor, as recited in step A of claim 1, nor does this reference teach step E of Applicants’ claim 1, in which a passivation step with 3 vol. % O2/N2 is performed.
	Additional prior art includes Cattolica et al. (WO 2018/094078), which teaches the preparation of nickel-iron-magnesium oxide catalysts, by mixing nitrates of nickel, iron, and magnesium in a solvent, combining this admixture with a substrate support to form a mixture, maintaining said mixture at a first temperature, increasing the temperature to a second temperature, effecting calcination by increasing the temperature to a third temperature (paragraph [0004]).  Paragraph [0038] teaches the iron and magnesium precursors recited in step A of claim 1, but does not teach or suggest either copper precursors or the alkali solutions recited therein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        September 21, 2022